DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under U.S.C. 103 as being unpatentable over Park (US 20170301957 A1) in view of Okae (JP 4543618 B2, see also machine translation).

Regarding claims 1 and 2, Park discloses a solid all state battery  ([0002]/fig.1) that teaches the plating of lithium coming from the cathode side during charging ([0028/0030]). Park further discloses a battery comprising in the following order: a negative electrode current collector ([0031]/fig.1, 108), an anode contact layer ([0026]/fig.1-132), an interlayer formed atop an electrolyte layer comprising of magnesium or magnesium-lithium alloy ([0006]/fig.1, 124), a solid electrolyte layer ([0029]/fig 1, 120), and a positive electrode layer ([0024]/fig.2-200). Park, however, fails to explicitly disclose that the anode contact layer contains a fibrous carbon and a resin. 
The examiner makes note that the plating of lithium from the cathode to the anode described in Park is being interpreted as the claimed  precipitation dissolution reaction of metallic lithium as a reaction of the negative electrode.
	Okae teaches of a similar secondary battery ([0001/0003] fig 1). Okae further teaches of a negative electrode active material mixture layer, containing carbon nanotubes [0008, 0014] that is dried and pressurized on the surface of a negative electrode current collector ([0012]) and is in close contact with a separator ([0011]). Okae further teaches that carbon nanotubes allow for the doping and de-doping of lithium ions or a lithium alloy ([0008]). The nanotubes also act as a conducive material that electrically connects the active ingredients composed within the negative electrode active materials mixture which improves electron conductivity by suppressing increased electrical resistance [0009] which also provides a battery capable of obtaining increased discharge capacity when a high load discharge is performed ([0005/0007)]. Okae further discloses the use of a resin, polyvinylidene fluoride, within the negative electrode mixture layer teaching that the resin acts as a binder helping to further press and solidify the active materials to form the negative electrode active material mixture layer ([0018]).
 The examiner notes that Okae teaches of a nonaqueous electrolyte secondary battery but mentions versatility of applying a solid electrolyte as an electrolyte for a battery application ([0067]).
 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted carbon nanotubes and polyvinylidene fluoride as a fibrous carbon and resin within the negative electrode active material mixture layer as taught by Okae as the anode contact layer of Park in order to arrive at an improved solid state battery capable minimizing electrical resistance and internal impedance. MPEP 2143(I)B

Regarding claim 3, modified Park discloses all of the limitations set forth above. Park further teaches that the interlayer, may contain one or more layers of magnesium ([0026]). Park further discloses that the interlayer alloying with Lithium allows for a smoother plating and alloying to maintain the integrity of the anode current collector ([0028]) which reduces overall device impedance and increased electrical resistance [([0005]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try magnesium from the relatively small list of elements as the interlayer of modified Park in order to arrive at a high energy density battery that allows for a smooth plating and alloying to maintain the integrity of the anode current collector and reduce increased electrical resistance. MPEP 2143 (I)E
Regarding claim 4, modified Park discloses all of the limitations set forth above. Park further teaches of an anode contact layer thickness, in the range of 0.1 microns to 50 microns ([0030]). Park’s range of thicknesses for the anode contact layer encompasses the claimed Li storage layer range of 3 microns or more and 33 microns or less; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the encompassed portion of the range taught by Park for the thickness of the anode contact layer in order to achieve an improved solid state battery capable minimizing electrical resistance and internal impedance. MPEP 2144.05(I)

Claims 5-6  are rejected under U.S.C. 103 as being unpatentable over the modified references of Park (US 20170301957 A1) and Okae (JP 4543618 B2)as applied to claim 1 above, in view of Hu et al. (WO 2017190135A1, see also machine translation). 
Regarding claims 5 and 6, modified Park discloses all of the limitations set forth above. Park however, does not disclose an interlayer thickness.
Hu however, teaches of a similar solid state battery ([0004]) containing a metal anode comprising of lithium and magnesium, disposed on an electrolyte of a solid state battery ([0079/0081]). Hu teaches that the alloy helps to tailor the surface wettability between the solid electrolyte and li-metal electrode. Hu further discloses a thickness of 1 nm to 200 microns [(0009]) which encompasses both claimed ranges of 30 nm or more and 5 microns or less and 100 nm or more and 5 microns or less; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the encompassed portion of the range as taught by Hu for the interlayer of modified Park with a reasonable expectation that such would successfully ensure sufficient surface wettability between the solid electrolyte and metal electrode. MPEP 2144.05 (I)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Masafumi et al. (JP 2019-033053) discloses a solid state battery using precipitation-dissolution reaction of metallic lithium as reaction of a negative electrode includes a negative electrode current collector, a li-storage layer containing a spherical carbon and a resin, a metal M layer containing a metal M capable of alloying with lithium, a solid electrolyte layer, and a positive electrode layer in this order.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/T.J.P./Examiner, Art Unit 4162